83728: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25187: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83728


Short Caption:WOODS (LEONARD) VS. STATECourt:Supreme Court


Related Case(s):78344, 78816


Lower Court Case(s):Clark Co. - Eighth Judicial District - A836056, C309820Classification:Criminal Appeal - Life - Post-Conviction/Proper Person


Disqualifications:HerndonCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/01/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLeonard Ray Woods
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/08/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A836056) (SC)21-31984




11/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (A836056) (Second NOA) (SC)21-31986




11/19/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing. Record on Appeal due: 30 days. 
Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal. (SC)21-33456




11/30/2021Record on Appeal DocumentsFiled Record on Appeal. (A836056) Vol. 1. (SC)21-34171




11/30/2021Record on Appeal DocumentsFiled Record on Appeal. (Via FTP) (C309820) Vols. 1-11 (SC)21-34173




12/02/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (C309820) (SC)


12/03/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 28-34. (SC)


12/03/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 616-628. (SC)


12/03/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 2261-2263 and 2272-2273. (SC)


12/03/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-57, 334-341, 475-478, and 2231-2255. (SC)


02/11/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-04738




04/01/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25187





Combined Case View